DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 and 09/13/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said tip section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites inter alia, “b. an angulating section positioned between the elongated shaft and said tip section” and further “wherein the angulating section is positioned between the elongated shaft.”  Since the claim already states the angulating section is positioned between the elongated shaft and the tip section at line 3, it is unclear what location is being described in lines 7-8.  Specifically “between the elongated shaft” could be interpreted as the angulating section being positioned in the middle of the elongated shaft, such that the elongated shaft continues on either side of the angulating section.  Therefore the claim is indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,897. Although the claims at issue are not identical, they are not patentably distinct from each other:
Application 16/866706
U.S. 10,674,897
A multi-sensor endoscope having a dynamic field of view, comprising: 
A multi-sensor endoscope having a dynamic field of view, comprising:
a. an elongated shaft;
a. an elongated shaft terminating with a tip section; 
b. an angulating section positioned between the elongated shaft and said tip section;
b. at least one angulating section positioned between said elongated shaft and said tip section, 
c. a rotating section; 
said at least one angulating section configured to move and turn said tip section; 

d. a tip section;
a. an elongated shaft terminating with a tip section;
e. at least three cameras;
c. at least three cameras
wherein the angulating section is positioned between the elongated shaft and is configured to tilt the rotating section and the tip section relative to longitudinal axis of the elongated shaft; 

b. at least one angulating section positioned between said elongated shaft and said tip section, said at least one angulating section configured to move and turn said tip section;

b. at least one angulating section positioned between said elongated shaft and said tip section, said at least one angulating section configured to move and turn said tip section;
wherein the at least three cameras comprise:

c. at least three cameras comprising:

i. a first front-pointing camera located on the tip section; 

i. a front-pointing camera located on a frontal tip section of said tip section; 

ii. a second camera positioned on the rotating section essentially perpendicularly to a longitudinal axis of the rotating section; 

ii. a first side-pointing camera located behind the tip section and in front of the at least one angulating section, said first side-pointing camera being positioned essentially perpendicularly to the longitudinal axis of said tip section;

iii. a third camera located on the elongated shaft essentially perpendicularly to the longitudinal axis of the elongated shaft; and 

iii. a second side-pointing camera located behind said at least one angulating section on an external surface of the elongated shaft, said second side-pointing camera being positioned essentially perpendicularly to a longitudinal axis of said elongated shaft;
wherein the fields of views of the at least three cameras are at least partially overlapping during maneuvering of the angulating section.
wherein the fields of views of said at least three cameras are at least partially overlapping when the field of view of said first side-pointing camera is changed relative to the field of view of the second side-pointing camera, by maneuvering of said at least one angulating section.


That is, while the current application recites separate angulating and rotating sections, the angulating section recited in U.S. 10,674,897 performs the same combination of tip/move and turning motions.  Therefore claim 1 of U.S. 15/608,683 is obvious over claim 1 of U.S. 10,674,897. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795